Judgment unanimously affirmed. Memorandum: By entering a plea of guilty, defendant forfeited any right to a dismissal of the indictment pursuant to CPL 30.30 (see, People v Taylor, 65 NY2d 1, 6; People v Howe, 56 NY2d 622, 624; People v Friscia, 51 NY2d 845, 847). We do not find defendant’s negotiated sentence of 3 to 9 years to be excessive. The record before us is inadequate to allow review of defendant’s remaining claim that he was denied the effective assistance of counsel. This matter must be pursued in a motion brought pursuant to CPL 440.10. (Appeal from judgment of Herkimer County Court, Bergin, J.—criminal sale of controlled substance, third degree.) Present—Dillon, P. J., Callahan, Green, Pine and Balio, JJ.